DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-14, and 18 of copending Application No. 15/881,227 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Both instant claim 1 and claim 11 of the ‘227 application recite a soft magnetic alloy with nanocrystals.  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 11 of the ‘227 application recites the nanocrystals having an average grain size (i.e. an average diameter) of 5 to 30 nm.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘227 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘227 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘227 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claims 1 and 18 of the ‘227 application recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c))MaBbCrc)1-dCc and minor alloying elements consisting of P, S and Ti (i.e. P would have been obvious).  The compositional formula of instant claim 6 and of claims 1 and 18 of the ‘227 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Bi, and rare earth elements (instant claim 6 includes additional elements as possible options, but are not required to be any of Cu, Ga, N, O, or S, and the possible inclusion of Cr and C is in the compositional formula recited in claims 1 and 18 of the ‘227 application). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘227 application recites where a is 0.030-0.120 and claim 18 of the ‘227 application recites where a is 0.030-0.14, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘227 application recites where b is 0.005-0.180 and claim 18 of the ‘227 application recites where b is 0.005-0.20, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claims 1 and 18 of the ‘227 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 6 recites where c is 0-0.200 whereas claims 1 and 18 of the ‘227 application recite a content of P (i.e. analogous to the value of c of instant claim 6) is 0.001-0.050 wt%, and these ranges overlap.  See MPEP § 2144.05.
The compositional formula recited in instant claim 6 differs from the compositional formula recited in claims 1 and 18 of the ‘227 application insofar as including Si.  However, the value of d (i.e. the atomic ratio of Si) recited in instant claim 6 includes a value of zero, and therefore it is obvious that Si is not required.
Both instant claim 7 and claim 12 of the ‘227 application recite where the soft magnetic alloy has a ribbon form (shape).
Both instant claim 8 and claim 13 of the ‘227 application recite where the soft magnetic alloy has a powder form (shape).
Both instant claim 9 and claim 14 of the ‘227 application recite a magnetic core comprising the soft magnetic alloy. 
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 15-20 of copending Application No. 16/234,941 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Both instant claim 1 and claims 1-8 and 15-20 of the ‘941 application recite a soft magnetic alloy.  
Instant claim 1 recites where the soft magnetic alloy has nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less.   Claims 1 and 2 of the ‘941 application recite where the soft magnetic alloy has initial fine crystals and claims 3 and 4 of the ‘941 application recite where the initial fine crystals have an average grain size of 0.3 to 10 nm (i.e. the initial fine crystals are nanocrystals having an average diameter of 0.3-10 nm).  Claims 5 and 6 of the ‘941 application recite where the soft magnetic alloy has a structure of Fe based nanocrystallines (i.e. nanocrystals) and claims 7 and 8 of the ‘941 application recite where the Fe based nanocrystallines have an average grain size (i.e. average diameter) of 5-30 nm.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different average diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘941 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘941 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘941 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claims 1-2 and 5-6 of the ‘941 application recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f+g))MaBbPcSidCeSfTig.  The compositional formula of instant claim 6 and of claims 1-2 and 5-6 of the ‘941 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements (instant claim 6 includes additional elements as possible options, but does not require to have Ga, and the possible inclusion of C and/or S is in the compositional formula recited in claims 1-2 and 5-6 of the ‘941 application). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V.
Instant claim 6 recites where a is 0-0.15 whereas claims 1-2 and 5-6 of the ‘941 application recite where a is 0.040-0.14, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claims 1-2 and 5-6 of the ‘941 application recite where b is 0.020-0.20, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claims 1 and 5 of the ‘941 application recite where c is 0.040-0.15, claim 2 of the ‘941 application recites where c is 0-0.40, and claim 6 of the ‘941 application recites where c is 0-0.040.  Each of these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claims 1-2 and 5-6 of the ‘941 application recite where d is 0-0.060, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claims 1-2 and 5-6 of the ‘941 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Both instant claim 7 and claim 15 of the ‘941 application recite where the soft magnetic alloy has a ribbon shape.
Both instant claim 8 and claim 16 of the ‘941 application recite where the soft magnetic alloy has a powder shape.
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claims 17-20 of the ‘941 application recites a magnetic device (i.e. a magnetic core is a type of magnetic device) comprising the soft magnetic alloy.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, and 20 of copending Application No. 16/244,633 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Both instant claim 1 and claim 8 of the ‘633 application recite a soft magnetic alloy with nanocrystals (claim 8 of the ‘633 application recites nanocrystallines).  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 8 of the ‘633 application recites the nanocrystallines having an average grain size (i.e. an average diameter) of 5 to 30 nm.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different average diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘633 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘633 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘633 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 6 of the ‘633 application recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e))MaBbPcSidCe.  The compositional formula of instant claim 6 and of claim 6 of the ‘633 application overlap in that in both instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements (instant claim 6 includes additional elements as possible options, but are not required to be any of Ga or S, and the possible inclusion of C is in the compositional formula recited in claim 6 of the ‘633 application). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V.
Instant claim 6 recites where a is 0-0.15 whereas claim 6 of the ‘633 application recites where a is 0.040-0.14, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 6 of the ‘633 application recites where b is 0.020-0.20, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 6 of the ‘633 application recites where c is 0-0.040, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 6 of the ‘633 application recites where d is 0-0.060, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 6 of the ‘633 application both recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claim 20 of the ‘633 application recites a magnetic device (i.e. a magnetic core is a type of magnetic device) comprising the soft magnetic alloy.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of copending Application No. 16/260,715 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Both instant claim 1 and claim 10 of the ‘715 application recite a soft magnetic alloy with nanocrystals (claim 10 of the ‘715 applications recites nanocrystallines).  Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 10 of the ‘715 application recites the nanocrystallines having an average grain size (i.e. an average diameter) of 5 nm or more and 30 nm or less.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘715 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘715 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘715 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 1 of the ‘715 application recites a soft magnetic alloy comprising a main component having a compositional formula of (Fe1-αX1α)(1-(a+b+c+d+e))CuaM1bPcM2dSic.  The compositional formula of instant claim 6 and of claim 1 of the ‘715 application overlap in that in both instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
Instant claim 6 recites where X2 is one or more selected from the group consisting of Al, Mn, Zn, Cu, Cr, S, and rare earth elements, whereas claim 1 of the ‘715 application recites Al, Mn, Zn, Cr, S, and the rare earth element Y as part of the M1 group and recites Cu as a part of the compositional formula (instant claim 6 includes additional elements as possible options, but are not required to be any of Ag, Sn, As, Sb, Ga, Bi, N, or O, and the possible inclusion of C is recited as an option for M2 in the compositional formula recited in claim 1 of the ‘715 application). 
M1 is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V, etc.
Instant claim 6 recites where β≥0 whereas claim 1 of the ‘715 application recites where a is 0-0.30 (i.e. the value of a in claim 1 of the ‘715 application corresponds to the atomic ratio of Cu, where Cu may be an element belonging to the X2 group of instant claim 6), and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where β≥0 whereas claim 1 of the ‘715 application recites where b is 0.040-0.150 (i.e. the value of b in claim 1 of the ‘715 application corresponds to the atomic ratio of M1, where M1 of the ‘715 application includes Al, Mn, Zn, Cr, S and the rare earth element Y and therefore corresponds to elements of X2 recited in instant claim 6), and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘715 application recites where b is 0.040-0.150 (i.e. the value of b in claim 1 of the ‘715 application corresponds to the atomic ratio of M1, where M1 of the ‘715 application includes Nb, Hf, Zr, Ta, Mo, W, and V, etc., and therefore corresponds to elements of M recited in instant claim 6), and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘715 application recites where d is 0-0.200 (i.e. the value of d in claim 1 of the ‘715 application corresponds to the atomic ratio of M2, where M2 may be B), and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where α≥0 and 0≤(α+β)≤0.50 whereas claim 1 of the ‘715 application recites where 0≤α≤0.500 which is equivalent to 0≤(α+β)≤0.50 when β=0 (i.e. β may be 0 as recited in instant claim 6).  Alternatively, claim 1 of the ‘715 application recites where b is 0.040-0.150 (i.e. the value of b in claim 1 of the ‘715 application corresponds to the atomic ratio of M1, where M1 of the ‘715 application includes Al, Mn, Zn, Cr, S and the rare earth element Y and therefore corresponds to elements of X2 recited in instant claim 6), which corresponds to a sum of α+b being 0.040-0.650, which overlaps the instantly claimed range for α+β.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 1 of the ‘715 application recites where c is 0.001-0.150, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 1 of the ‘715 application recites where e is 0-0.200 (i.e. the value of e in the ‘715 application corresponds to the atomic ratio of Si).
Both instant claim 7 and claim 11 of the ‘715 application recite where the soft magnetic alloy has a ribbon shape.
Both instant claim 8 and claim 12 of the ‘715 application recite where the soft magnetic alloy has a powder shape.
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claim 13 of the ‘715 application recites a magnetic device (i.e. a magnetic core is a type of magnetic device) comprising the soft magnetic alloy.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/413,848 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 recites a soft magnetic alloy with nanocrystals and claim 6 of the ‘848 application recites a soft magnetic powder with Fe-based nanocrystals (i.e. the soft magnetic powder is a soft magnetic alloy since it includes being Fe-based).  Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 6 of the ‘848 application recites the nanocrystals having an average particle size (i.e. an average diameter) of 3 nm to 50 nm.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or particle size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘848 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘848 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic powder of the ‘848 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 1 of the ‘848 application recites a soft magnetic powder comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f))MaBbPcSidCeSf.  The compositional formula of instant claim 6 and of claim 1 of the ‘848 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, and rare earth elements (instant claim 6 includes additional elements as possible options, but are not required to be any of Ga or O, and the possible inclusion of C and/or S is in the compositional formula recited in claim 1 of the ‘848 application). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘848 application recites where a is 0.040-0.140, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘848 application recites where b is 0.020-0.200, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 1 of the ‘848 application recites where c is 0-0.150, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 1 of the ‘848 application recites where d is 0-0.060, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 1 of the ‘848 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 8 recites where the soft magnetic alloy has a powder shape and claim 1 of the ‘848 application recites a soft magnetic powder (i.e. has a powder shape).
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4, 13-14, and 16 of copending Application No. 16/430,585 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 recites a soft magnetic alloy with nanocrystals and claim 3 of the ‘585 application recites a soft magnetic alloy with a Fe-based nanocrystalline structure (i.e. with nanocrystals).  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 4 of the ‘585 application recites the nanocrystalline having an average grain size (i.e. an average diameter) of 5 to 30 nm.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘585 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘585 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘585 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 3 of the ‘585 application recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f))MaTibBcPdSieSfCg.  The compositional formula of instant claim 6 and of claim 3 of the ‘585 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more of Co and Ni. 
X2 is one or more of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements (instant claim 6 includes Ga as a possible option, but does not require Ga to be present, and the possible inclusion of C and/or S is in the compositional formula recited in claim 3 of the ‘585 application). 
M is one or more of Nb, Hf, Zr, Ta, Mo, W, and V.
Instant claim 6 recites where a is 0-0.15 whereas claim 3 of the ‘585 application recites where a+b is 0.020-0.140 and b is 0.001-0.140 (i.e. the range for a corresponds to 0-0.139, calculated as the difference of the range for a+b minus the range for b), and these ranges for a overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 3 of the ‘585 application recites where c is 0.020-0.200 (i.e. the value of c in claim 3 of the ‘585 application is the atomic ratio of B and corresponds to the value of b in instant claim 6) and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 6 of the ‘585 application recites where d is 0.010-0.150 (i.e. the value of d in claim 3 of the ‘585 application is the atomic ratio of P and corresponds to the value of c in instant claim 6), and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 3 of the ‘585 application recites where e is 0-0.060 (i.e. the value of e in claim 3 of the ‘585 application is the atomic ratio of Si and corresponds to the value of d in instant claim 6), and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 3 of the ‘585 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 7 recites where the soft magnetic alloy has a ribbon shape and claim 13 of the ‘585 application recites where the soft magnetic alloy is formed in a ribbon shape.
Instant claim 8 recites where the soft magnetic alloy has a powder shape and claim 14 of the ‘585 application recites where the soft magnetic alloy is formed in a powder shape.
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claim 16 of the ‘585 application recites a magnetic device (i.e. a magnetic core is a type of magnetic device) comprising the soft magnetic alloy.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of copending Application No. 16/765,915 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 recites a soft magnetic alloy with nanocrystals and claim 10 of the ‘915 application recites a soft magnetic alloy with a Fe-based nanocrystal.  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 10 of the ‘915 application recites the nanocrystals having an average grain size (i.e. an average diameter) of 5 to 30 nm.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘915 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘915 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘915 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 1 of the ‘915 application recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e))BaSibCcCudMe.  The compositional formula of instant claim 6 and of claim 1 of the ‘915 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more of Co and Ni. 
X2 is one or more of Al, Mn, Ag, Zn, Sn, As, Sb, Bi, N, O, and rare earth elements (instant claim 6 includes other elements as possible options, but does not require Cr, Ga, or S to be present, and the possible inclusion of Cu and/or C is in the compositional formula recited in claim 1 of the ‘915 application). 
M is one or more of Nb, Hf, Zr, Ta, Mo, W, and V, etc.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘915 application recites where e is 0-0.030 (i.e. the value of e in claim 1 of the ‘915 application is the atomic ratio of M and corresponds to a of instant claim 6) and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘915 application recites where a is 0.090-0.240 (i.e. the value of a in claim 1 of the ‘915 application is the atomic ratio of B and corresponds to the value of b in instant claim 6) and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 3 of the ‘915 application recites where b is 0.050-0.070 (i.e. the value of b in claim 1 of the ‘915 application is the atomic ratio of Si and corresponds to the value of d in instant claim 6), and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 3 of the ‘915 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
The compositional formula recited in instant claim 6 differs from the compositional formula recited in claim 1 of the ‘915 application insofar as including P.  However, the value of c (i.e. the atomic ratio of P) recited in instant claim 6 includes a value of zero, and therefore it is obvious that P is not required.
Instant claim 7 recites where the soft magnetic alloy has a ribbon shape and claim 11 of the ‘915 application recites where the soft magnetic alloy has a ribbon form (i.e. a ribbon shape).
Instant claim 8 recites where the soft magnetic alloy has a powder shape and claim 12 of the ‘915 application recites where the soft magnetic alloy has a powder form (i.e. a powder shape).
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claim 13 of the ‘915 application recites a magnetic component (i.e. a magnetic core is a type of magnetic component) comprising the soft magnetic alloy.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6, and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/799,902 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 recites a soft magnetic alloy with nanocrystals and claim 1 of the ‘902 application recites a soft magnetic layer with Fe-based nano-crystals (i.e. the soft magnetic layer is a soft magnetic alloy since it includes being Fe-based).  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 12 of the ‘902 application recites the nano-crystals having an average grain size (i.e. an average diameter) of 5 nm or more to 30 nm or less.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘902 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘902 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the particles of the soft magnetic layer (i.e. alloy) of the ‘902 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 1 of the ‘902 application recites a soft magnetic layer comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f))MaBbPcSidCeSf.  The compositional formula of instant claim 6 and of claim 1 of the ‘902 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements (instant claim 6 includes Ga as possible options, but does not require to include Ga, and the possible inclusion of C and/or S is in the compositional formula recited in claim 1 of the ‘902 application). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V etc.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘902 application recites where a is 0.050-0.080, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘902 application recites where b is 0.020-0.200, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 1 of the ‘902 application recites where c is 0-0.150, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 1 of the ‘902 application recites where d is 0-0.070, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 1 of the ‘902 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy and claim 1 of the ‘902 application recites a magnetic core having the soft magnetic layers (i.e. having the soft magnetic alloy as outlined above).
Instant claim 10 recites a magnetic component comprising the magnetic core and claim 1 of the ‘902 application recites a coil component comprising a magnetic core (i.e. since the coil component includes the magnetic core, the coil component is a magnetic component).
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6, and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 9-10 of copending Application No. 16/800,299 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 recites a soft magnetic alloy with nanocrystals and claim 1 of the ‘299 application recites a soft magnetic layer with Fe-based nano-crystals (i.e. the soft magnetic layer is a soft magnetic alloy since it includes being Fe-based).  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 9 of the ‘299 application recites the nano-crystals having an average grain size (i.e. an average diameter) of 5 nm or more to 30 nm or less.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘299 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘299 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the particles of the soft magnetic layer (i.e. alloy) of the ‘299 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 6 of the ‘299 application recites a soft magnetic layer comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f))MaBbPcSidCeSf.  The compositional formula of instant claim 6 and of claim 6 of the ‘299 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements (instant claim 6 includes Ga as possible options, but does not require to include Ga, and the possible inclusion of C and/or S is in the compositional formula recited in claim 6 of the ‘299 application). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V etc.
Instant claim 6 recites where a is 0-0.15 whereas claim 6 of the ‘299 application recites where a is 0-0.140, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 6 of the ‘299 application recites where b is 0.020-0.200, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 6 of the ‘299 application recites where c is 0-0.150, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 6 of the ‘299 application recites where d is 0-0.090 and claim 10 of the ‘299 application recites where d is 0-0.070, and each of these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 6 of the ‘299 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy and claim 1 of the ‘299 application recites a magnetic core having the soft magnetic layers (i.e. having the soft magnetic alloy as outlined above).
Instant claim 10 recites a magnetic component comprising the magnetic core and claim 1 of the ‘299 application recites a coil component comprising a magnetic core (i.e. since the coil component includes the magnetic core, the coil component is a magnetic component).
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6, and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 13 of copending Application No. 16/800,311 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 recites a soft magnetic alloy with nanocrystals and claim 1 of the ‘311 application recites a soft magnetic layer with Fe-based nano-crystals (i.e. the soft magnetic layer is a soft magnetic alloy since it includes being Fe-based).  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 13 of the ‘311 application recites the nano-crystals having an average grain size (i.e. an average diameter) of 5 nm or more to 30 nm or less.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘311 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘311 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the particles of the soft magnetic layer (i.e. alloy) of the ‘311 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 5 of the ‘311 application recites a soft magnetic layer comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f))MaBbPcSidCeSf.  The compositional formula of instant claim 6 and of claim 5 of the ‘311 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements (instant claim 6 includes Ga as possible options, but does not require to include Ga, and the possible inclusion of C and/or S is in the compositional formula recited in claim 5 of the ‘311 application). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V etc.
Instant claim 6 recites where a is 0-0.15 whereas claim 5 of the ‘311 application recites where a is 0-0.140, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 5 of the ‘311 application recites where b is 0.020-0.200, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 5 of the ‘311 application recites where c is 0-0.150, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 5 of the ‘311 application recites where d is 0-0.175, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 5 of the ‘311 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy and claim 1 of the ‘311 application recites a magnetic core having the soft magnetic layers (i.e. having the soft magnetic alloy as outlined above).
Instant claim 10 recites a magnetic component comprising the magnetic core and claim 1 of the ‘311 application recites a coil component comprising a magnetic core (i.e. since the coil component includes the magnetic core, the coil component is a magnetic component).
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/809,919 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 recites a soft magnetic alloy with nanocrystals and claim 1 of the ‘919 application recites a soft magnetic alloy with Fe-based nano-crystals.  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 5 of the ‘919 application recites the nano-crystals having an average grain size (i.e. an average diameter) of 5 nm or more and 30 nm or less.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘919 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘919 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the particles of the soft magnetic layer (i.e. alloy) of the ‘919 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 1 of the ‘919 application recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f))MaBbPcSidCeZnf.  The compositional formula of instant claim 6 and of claim 1 of the ‘919 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Sn, Cu, Bi, N, O, S, and rare earth elements (instant claim 6 includes other elements as possible options, but does not require to include As, Sb, or Ga, whereas the possible inclusion of Cr is provided in the grouping for M in claim 1 of the ‘919 application and the possible inclusion of C and/or Zn is in the compositional formula recited in claim 1 of the ‘919 application). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V etc.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘919 application recites where a+f is 0.0030-0.080 and f is 0.0030-0.080 (i.e. the value of a in the ‘919 application corresponds to 0-0.080, calculated as the difference of a+f minus f), and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘919 application recites where b is 0.080-0.150, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 1 of the ‘919 application recites where c is 0.010-0.060, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 1 of the ‘919 application recites where d is 0-0.060, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 1 of the ‘919 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 7 recites where the soft magnetic alloy has a ribbon shape and claim 6 of the ‘919 application recites where the soft magnetic alloy has a ribbon shape.
Instant claim 8 recites where the soft magnetic alloy has a powder shape and claim 7 of the ‘919 application recites where the soft magnetic alloy has a powder shape.
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claim 8 of the ‘919 application recites a magnetic component (i.e. a magnetic core is a type of magnetic component) comprising the soft magnetic alloy.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 10-13, and 16 of copending Application No. 16/829,735 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 recites a soft magnetic alloy with nanocrystals and claim 1 of the ‘735 application recites a soft magnetic alloy, claim 3 of the ‘735 application recites wherein the soft magnetic alloy includes fine crystals, and claim 16 of the ‘735 application recites wherein the fine crystals have an average crystal grain size of 0.3 nm or larger and 10 nm or smaller (i.e. the fine crystal are nanocrystals because they are nanometer sized).  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 6 of the ‘735 application recites the fine crystals have an average crystal grain size (i.e. an average diameter) of 0.3 nm to 10 nm.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or crystal grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘735 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘735 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘735 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 1 of the ‘735 application recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f))MaBbPcSidCeSf.  The compositional formula of instant claim 6 and of claim 1 of the ‘735 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements (instant claim 6 includes additional elements as possible options, but does not require that the additional element Ga must be included, and the possible inclusion of C and/or S is in the compositional formula recited in claim 1 of the ‘735 application). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V etc.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘735 application recites where a is 0-0.140 and claim 10 of the ‘735 application recites where a is 0.050-0.100, and these ranges each overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘735 application recites where b is 0.02-0.200 and claim 11 of the ‘735 application recites where b is 0.080-0.120, and these ranges each overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 1 of the ‘735 application recites where c is 0-0.150 and claim 12 of the ‘735 application recites where c is 0.010-0.100, and these ranges each overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 1 of the ‘735 application recites where d is 0-0.175 and claim 13 of the ‘735 application recites where d is 0.005-0.040, and these ranges each overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 1 of the ‘735 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Both instant claim 7 and claim 4 of the ‘735 application recite where the soft magnetic alloy has a ribbon shape.
Both instant claim 8 and claim 5 of the ‘735 application recite where the soft magnetic alloy has a powder shape.
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claim 6 of the ‘735 application recites a magnetic part (i.e. a magnetic core is a type of magnetic part) comprising the soft magnetic alloy.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6-7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-14 of copending Application No. 16/961,583 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 recites a soft magnetic alloy with nanocrystals and claim 1 of the ‘583 application recites a soft magnetic alloy ribbon that has a Fe based nanocrystal structure (i.e. a soft magnetic alloy with nanocrystals).  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 2 of the ‘583 application recites the Fe based nanocrystals have an average grain size (i.e. an average diameter) of 5 to 30 nm.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘583 application insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘583 application and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘583 application to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 1 of the ‘583 application recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f))MaBbPcSidCeSf.  The compositional formula of instant claim 6 and of claim 1 of the ‘583 application overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements (instant claim 6 includes additional elements as possible options, but does not require that the additional element Ga must be included, and the possible inclusion of C and/or S is in the compositional formula recited in claim 1 of the ‘583 application). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V etc.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘583 application recites where a is 0-0.140 and claim 13 of the ‘583 application recites where a is 0.070-0.140, and these ranges each overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘583 application recites where b is 0.02-0.200 and claim 12 of the ‘583 application recites where b is 0.080-0.200, and these ranges each overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 1 of the ‘583 application recites where c is 0-0.150, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 1 of the ‘583 application recites where d is 0-0.090 and claim 14 of the ‘583 application recites d>0, and these ranges each overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 1 of the ‘583 application each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 7 recites where the soft magnetic alloy has a ribbon shape and claim 1 of the ‘583 application recites where a soft magnetic alloy ribbon (i.e. the soft magnetic alloy has a ribbon shape).
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claim 11 of the ‘583 application recites a magnetic device (i.e. a magnetic core is a type of magnetic device) comprising the soft magnetic alloy.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-14 of U.S. Patent No. 10,535,455 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Both instant claim 1 and claim 10 of the ‘455 patent recite a soft magnetic alloy having nanocrystals.  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 11 of the ‘455 patent recites the Fe based nanocrystals have an average grain size (i.e. an average diameter) of 5 to 30 nm.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘455 patent insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘455 patent and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘455 patent to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 1 of the ‘455 patent recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c))MaBbPc with a sub component including C, S, etc.  The compositional formula of instant claim 6 and of claim 1 of the ‘455 patent overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Bi, and rare earth elements (instant claim 6 includes additional elements as possible options, but does not require that any of the additional elements of Cu, Cr, Ga, N, and/or O must be included, and the possible inclusion of C and/or S is listed as a subcomponent in claim 1 of the ‘455 patent). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘455 patent recites where a is 0.020-0.14, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘455 patent recites where b is 0.020-0.20, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 1 of the ‘455 patent recites where c is 0-0.040, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 1 of the ‘455 patent each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
The compositional formula recited in instant claim 6 differs from the compositional formula recited in claim 1 of the ‘455 patent insofar as including Si.  However, the value of d (i.e. the atomic ratio of Si) recited in instant claim 6 includes a value of zero, and therefore it is obvious that Si is not required.
Both instant claim 7 and claim 12 of the ‘455 patent recite where the soft magnetic alloy has a ribbon shape (form).
Both instant claim 8 and claim 13 of the ‘455 patent recite where the soft magnetic alloy has a powder shape (form).
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claim 14 of the ‘455 patent recites a magnetic device (i.e. a magnetic core is a type of magnetic device) comprising the soft magnetic alloy.

Claims 1 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, and 14-16 of U.S. Patent No. 10,847,292 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Both instant claim 1 and claim 1 of the ‘292 patent recite a soft magnetic alloy having nanocrystals.  
Instant claim 1 recites the nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less, and claim 6 of the ‘292 patent recites the Fe based nanocrystals have an average grain size (i.e. an average diameter) of 5.0 nm or more and 30 nm or less.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘292 patent insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘292 patent and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘292 patent to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 1 of the ‘292 patent recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f))MaBbSicPdCreCuf)1-gCg.  The compositional formula of instant claim 6 and of claim 1 of the ‘292 patent overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Bi, N, O, S, and rare earth elements (instant claim 6 includes additional elements as possible options, but does not require that Ga must be included, and the possible inclusion of Cu, Cr and/or C is listed in the composition formula in claim 1 of the ‘292 patent). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V etc.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘292 patent recites where a is 0-0.14, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘292 patent recites where b is 0-0.20, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 1 of the ‘292 patent recites where d is 0-0.15 (i.e. the value of d in the ‘292 patent is the atomic ratio of P and corresponds to c in instant claim 6), and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claim 1 of the ‘292 patent recites where c is 0-0.17 (i.e. the value of c in the ‘292 patent is the atomic ratio of Si and corresponds to d in instant claim 6), and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 1 of the ‘292 patent each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 7 and claims 3, 7, and 14 of the ‘292 patent each recite where the soft magnetic alloy has a ribbon shape (form).
Instant claim 8 and claims 4, 8, and 15 of the ‘292 patent each recite where the soft magnetic alloy has a powder shape (form).
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claims 5, 9, and 16 of the ‘292 patent recites a magnetic device (i.e. a magnetic core is a type of magnetic device) comprising the soft magnetic alloy.

Claims 1, 6 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,081,266 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 and claims 1-8 of the ‘266 patent each recite a soft magnetic alloy.  
Instant claim 1 recites the soft magnetic alloy has nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less.  Claim 1 of the ‘266 patent recites the soft magnetic alloy has a fine crystal and claim 2 of the ‘266 patent recites where the fine crystal has an average grain size (i.e. an average diameter) of 0.3 nm or more and 10 nm or less (i.e. the fine crystal is a nanocrystal having an average grain size of 0.3-10 nm).  Claim 5 of the ‘266 patent recites the soft magnetic alloy has an Fe-based nanocrystal and claim 6 of the ‘266 patent recites the Fe based nanocrystal has an average grain size (i.e. an average diameter) of 5 nm or more and 30 nm or less.  These ranges each overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘266 patent insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘266 patent and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘266 patent to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claims 1 and 5 of the ‘266 patent recite a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f+g))MaBbPcSidCeSfTig.  The compositional formula of instant claim 6 and of claims 1 and 5 of the ‘266 patent overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements (instant claim 6 includes additional elements as possible options, but does not require that Ga must be included, and the possible inclusion of C and/or S is listed in the composition formula in claims 1 and 5 of the ‘266 patent). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V.
Instant claim 6 recites where a is 0-0.15 whereas claims 1 and 5 of the ‘266 patent each recite where a is 0.02-0.14, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claims 1 and 5 of the ‘266 patent each recite where b is 0.020-0.20, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claims 1 and 5 of the ‘266 patent each recite where c is 0-0.15, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claims 1 and 5 of the ‘266 patent each recite where d is 0-0.060, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claims 1 and 5 of the ‘266 patent each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 8 recites where the soft magnetic alloy has a powder shape, and claims 1-8 of the ‘266 patent each recite a soft magnetic alloy powder (i.e. the soft magnetic alloy has a powder shape since it is a powder).
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy and claims 3 and 7 of the ‘266 patent each recite a dust core comprising the soft magnetic alloy (i.e. the dust core is a magnetic core since it has a magnetic alloy).
Instant claim 10 and claims 4 and 8 of the ‘266 patent each recite a magnetic component comprising the magnetic (dust) core.

Claims 1, 6 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,145,448 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Instant claim 1 and claims 1-8 of the ‘448 patent each recite a soft magnetic alloy.  
Instant claim 1 recites the soft magnetic alloy has nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less.  Claim 1 of the ‘448 patent recites the soft magnetic alloy has fine crystals and claim 2 of the ‘448 patent recites where the fine crystal has an average grain size (i.e. an average diameter) of 0.3 nm or more and 10 nm or less (i.e. the fine crystal is a nanocrystal having an average grain size of 0.3-10 nm).  Claim 3 of the ‘448 patent recites the soft magnetic alloy has an Fe-based nanocrystal and claim 4 of the ‘448 patent recites the Fe based nanocrystal has an average grain size (i.e. an average diameter) of 5 nm or more and 30 nm or less.  These ranges each overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘448 patent insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘448 patent and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘448 patent to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claims 1 and 3 of the ‘448 patent recite a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e))MaBbPcSidCe.  The compositional formula of instant claim 6 and of claims 1 and 3 of the ‘448 patent overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements (instant claim 6 includes additional elements as possible options, but does not require that Ga and/or S must be included, and the possible inclusion of C is listed in the composition formula in claims 1 and 3 of the ‘448 patent). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V.
Instant claim 6 recites where a is 0-0.15 whereas claims 1 and 3 of the ‘448 patent each recite where a is 0.020-0.14, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claims 1 and 3 of the ‘448 patent each recite where b is 0.020-0.20, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claims 1 and 3 of the ‘448 patent each recite where c is 0-0.15, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where d is 0-0.200 whereas claims 1 and 3 of the ‘448 patent each recite where d is 0-0.060, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claims 1 and 3 of the ‘448 patent each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
Instant claim 8 recites where the soft magnetic alloy has a powder shape, and claims 1-8 of the ‘448 patent each recite a soft magnetic alloy powder (i.e. the soft magnetic alloy has a powder shape since it is a powder).
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy and claims 5 and 6 of the ‘448 patent each recite a dust core comprising the soft magnetic alloy (i.e. the dust core is a magnetic core since it has a magnetic alloy).
Instant claim 10 and claims 7 and 8 of the ‘448 patent each recite a magnetic component comprising the magnetic (dust) core.

Claims 1 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-19 of U.S. Patent No. 11,158,443 in view of Yamamoto et al. (WO 2020/026949, using US PGPub. No. 2021/0313101 as an equivalent English translation). 
Both instant claim 1 and claim 1 of the ‘443 patent recite a soft magnetic alloy.  
Instant claim 1 recites where the soft magnetic alloy has nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less.  Claim 8 of the ‘443 patent recites the soft magnetic alloy has fine crystals having an average grain size (i.e. an average diameter) of 0.3 to 10 nm (i.e. the fine crystals are nanocrystals having an average grain size of 0.3-10 nm).  Claim 9 of the ‘443 patent recites the soft magnetic alloy has an Fe-based nanocrystal and claim 10 of the ‘443 patent recites the Fe based nanocrystal has an average grain size (i.e. an average diameter) of 5 to 30 nm.  These ranges each overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter as opposed to average grain size is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average diameter or grain size.  See MPEP § 2113.  
Instant claim 1 differs from the ‘443 patent insofar as instant claim 1 recites an average circularity.  However, in a related field of endeavor, Yamamoto teaches a soft magnetic powder that is a Fe-based nanocrystalline alloy powder (i.e. a soft magnetic alloy) (paragraph 0001).  Yamamoto teaches that it is known in the art that using a powder having a rounded shape prevents particle edges from breaking the coating of insulating resins and prevent the insulating performance from deteriorating as well as widens the voids between particles so that the density of a dust core can be increased (paragraph 0007).  Yamamoto teaches a median circularity (i.e. an average circularity) of particles being 0.4-1.0 so that magnetic properties are not deteriorated (paragraph 0078) and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
As both the ‘443 patent and Yamamoto pertain to a soft magnetic alloy having nanocrystals, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the soft magnetic alloy of the ‘443 patent to have the instantly claimed average circularity as this is considered a conventionally known feature for a soft magnetic alloy so that magnetic properties are not deteriorated as taught by Yamamoto.
Instant claim 6 recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and claim 1 of the ‘443 patent recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcCd.  The compositional formula of instant claim 6 and of claim 1 of the ‘443 patent overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Ag, Zn, Sn, As, Sb, Bi, N, O, S, and rare earth elements (instant claim 6 includes additional elements as possible options, but does not require that Cu, Cr, Ga, N, O and/or S must be included, and the possible inclusion of Al and/or Mn is listed as possible auxiliary components and C is listed in the composition formula in claim 1 of the ‘443 patent). 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V.
Instant claim 6 recites where a is 0-0.15 whereas claim 1 of the ‘443 patent recites where a is 0.030-0.100, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where b is 0-0.200 whereas claim 1 of the ‘443 patent recites where b is 0.050-0.150, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 recites where c is 0-0.200 whereas claim 1 of the ‘443 patent recites where c is 0-0.030, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 6 and claim 1 of the ‘443 patent each recite where α≥0, β≥0 and 0≤(α+β)≤0.50
The compositional formula recited in instant claim 6 differs from the compositional formula recited in claim 1 of the ‘443 patent insofar as including Si.  However, the value of d (i.e. the atomic ratio of Si) recited in instant claim 6 includes a value of zero, and therefore it is obvious that Si is not required.
Instant claim 7 and claims 11-13 of the ‘443 patent each recite where the soft magnetic alloy has a ribbon shape.
Instant claim 8 and claims 14-16 of the ‘443 patent each recite where the soft magnetic alloy has a powder shape.
Instant claim 9 recites a magnetic core comprising the soft magnetic alloy, and claims 17-19 of the ‘443 patent recites a magnetic device (i.e. a magnetic core is a type of magnetic device) comprising the soft magnetic alloy.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-3 recites the limitation "an average circularity" in line 2 of each of these claims.  The antecedent basis is unclear for this limitation in the claims because an average circularity was previously presented in claim 1.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the previously presented average circularity having a narrower range.
Claim 5 recites the limitation "an average Heywood diameter" in line 2.  The antecedent basis is unclear for this limitation in the claim because an average Heywood diameter was previously presented in claim 1.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the previously presented average Heywood diameter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitome et al. (JP 6451878B1, machine translation attached).
Claim 1: Yoshitome teaches a soft magnetic alloy (paragraph 0001) with initial microcrystals having an average particle diameter of 0.3-10 nm (i.e. due to the size being on the nm scale, the microcrystals are nanocrystals) (paragraphs 0010-0011) and also where the soft magnetic alloy has a structure of Fe-based nanocrystals having an average particle diameter of 5-30 nm (paragraphs 0013-0014).  Yoshitome teaches that the soft magnetic alloy having Fe-based nanocrystals with an average particle diameter of 5 to 30 nm is liable to have a high saturation magnetic flux density and a low coercive force (paragraph 0031).  These ranges taught by Yoshitome (i.e. initial microcrystals with average particle diameter of 0.3-10 nm and Fe-based nanocrystals having an average particle diameter of 5-30 nm) overlap the claimed range of nanocrystals having an average Heywood diameter value of 5.0 nm or more and 25.0 nm or less and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The measurement of nanocrystal size by Heywood diameter value as opposed to average particle diameter is noted but does not render a patentable distinction absent an objective showing as to how the measurement technique of an average Heywood diameter value (i.e. a diameter obtained as a circle equivalent diameter as disclosed in paragraph 0036 of the instant specification) results in a substantially different diameter from an average particle diameter as measured by microscopy (Yoshitome, paragraph 0064).  See MPEP § 2113.  Yoshitome teaches a composition, particularly with a preferred Fe content, that results in less likelihood of crystal larger than 30 nm to occur (paragraph 0044).  This composition is substantially identical to the instantly claimed soft magnetic alloy (e.g. as outlined in instant claim 6 and paragraph 0045 of the instant specification).  Specifically, the instant application recites a soft magnetic alloy comprising a main component having a compositional formula (Fe(1-(α+β))X1αX2β)(1-(a+b+c+d))MaBbPcSid as a ratio of atoms and Yoshitome recites a soft magnetic alloy comprising a main component having a compositional formula of ((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e+f+g))MaBbPcSidCeSfTig (paragraph 0009)  The compositional formula of the instant application (as recited in paragraph 0045 of the instant specification) and that of Yoshitome (as disclosed in paragraph 0009; it is noted that the ranges are easier to read in the untranslated copy) overlap in that in each of these instances, the following conditions apply: 
X1 is one or more selected from the group consisting of Co and Ni. 
X2 is one or more selected from the group consisting of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements. 
M is one or more selected from a group consisting of Nb, Hf, Zr, Ta, Mo, W, and V.
The instant application recites where a is 0-0.15 whereas Yoshitome teaches where a is 0.020-0.14, and these ranges overlap.  See MPEP § 2144.05.
The instant application recites where b is 0-0.200 whereas Yoshitome teaches where b is 0.020-0.20, and these ranges overlap.  See MPEP § 2144.05.
The instant application recites where c is 0-0.200 whereas Yoshitome teaches where c is 0.040-0.15, and these ranges overlap.  See MPEP § 2144.05.
The instant application recites where d is 0-0.200 whereas Yoshitome teaches where d is 0-0.060, and these ranges overlap.  See MPEP § 2144.05.
The instant application and Yoshitome both include where α≥0, β≥0 and 0≤(α+β)≤0.50.
Yoshitome does not explicitly teach the claimed circularity, but this feature is considered to be present because Yoshitome teaches where the soft magnetic alloy is treated in a substantially identical manner as the production method of the instant application.  Yoshitome teaches that the soft magnetic powder may be produced by water or gas atomization (Yoshitome, paragraph 0066; compared to water or gas atomization as described in paragraphs 0076-0077 of the instant specification).  The powder may be formed into a magnetic core from the powdery soft magnetic alloy by mixing with a binder and then molding, such as compression molding (i.e. applying stress by pressing) (paragraphs 0085-0087; compared to applying stress such as by a hand press as described in paragraphs 0078-0080 of the instant specification).  The molded body is subjected to heat treatment to obtain a magnetic core (paragraph 0089) wherein heat treatment is preferably 400-600 °C (paragraph 0069).  Yoshitome teaches that it is possible to reach the thermodynamic equilibrium in a relatively short time which promotes diffusion of elements and can eliminate distortion and stress (paragraph 0069), and so a rapid heating rate so that thermodynamic equilibrium is reached quickly would have been obvious to one of ordinary skill in the art.  A generally rapid heating rate and heat treatment temperature of 400-600 °C as taught by Yoshitome is compared to a heat treatment of 450-700 °C at a heating rate of 5-320 °C/min as described in paragraph 0081 of the instant specification.  Since the soft magnetic alloy taught by Yoshitome has a substantially identical composition as the instant application and the process of producing a magnetic core from the soft magnetic alloy taught is substantially identical to the method of the instant application, the soft magnetic alloy of the magnetic core is considered to have the claimed average circularity because a substantially identical material treated in a substantially identical manner has substantially identical features and functions, absent an objective showing.  See MPEP § 2112.01.
While not teaching a singular example of the instantly claimed soft magnetic alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date as Yoshitome teaches a substantially identical chemical composition treated in a substantially identical manner as outlined above, which would result in substantially identical features, absent an objective showing (see MPEP § 2112.01), and one would have had a reasonable expectation of success. 
Claims 2-5: The soft magnetic alloy taught by Yoshitome has a substantially identical composition as the instant application and the process of producing a magnetic core from the soft magnetic alloy taught is substantially identical to the method of the instant application, the soft magnetic alloy of the magnetic core is considered to have the instantly claimed ranges of average circularity, average aspect ratio, and R2/σ2 because a substantially identical material treated in a substantially identical manner has substantially identical features and functions, absent an objective showing.  See MPEP § 2112.01. 
Claim 6: The claimed main component and conditions are taught by Yoshitome as outlined above regarding claim 1.
Claim 7: Yoshitome teaches where the alloy may be formed as a ribbon (i.e. the alloy has a ribbon shape) (paragraph 0100) and generally that the shape of the soft magnetic alloy is not particularly limited with examples including thin film shapes (i.e. a ribbon shape) (paragraph 0096).
Claim 8: Yoshitome teaches a magnetic core made from a powdery soft magnetic alloy (i.e. the soft magnetic alloy has a powder shape) (paragraph 0084) and generally that the shape of the soft magnetic alloy is not particularly limited with examples including powder shapes (paragraph 0096).
Claim 9: Yoshitome teaches uses of the soft magnetic alloy include a magnetic core (paragraph 0097).
Claim 10: Yoshitome teaches that the soft magnetic alloy can be used for a magnetic core for an inductor (i.e. a magnetic component since the core is magnetic) (paragraph 0097).
Claim 11: Yoshitome teaches a magnetic core and inductor from the soft magnetic alloy and other applications of the magnetic core include transformers, motors, etc. (i.e. a transformer is an electronic device). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784